Citation Nr: 1756803	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation based upon a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, to include service in the Republic of Vietnam from December 1966 to December 1967.  The Veteran died in August 2010 and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In connection with the appeal, the Board requested an opinion from a specialist under the employ of the Veterans Health Administration (VHA) in April 2017.  A VHA specialist provided the requested opinion in June 2017.  The Appellant received a copy of the VHA specialist's opinion in September 2017.

Then, in November 2017, the Appellant submitted additional evidence in response to the June 2017 VHA specialist's opinion.  The Appellant specifically indicated that she did not waive RO consideration of the evidence submitted and requested that the Board remand the case to the RO for consideration of the new evidence in the first instance.  As such, a remand is required.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

After completing any additional development deemed necessary, readjudicate the Appellant's claim, in light of the June 2017 VHA opinion and any other new evidence submitted.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Appellant and her representative and afford them an opportunity to respond.  Then, return the appeal to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




